Martin, J.

delivered the opinion of the court.
The defendants are appellants from a judgment which decrees the sale of a house and lot, (purchased by the parties to this suit, during the existence of a commercial partnership between them,) for the purpose of making a partition.
It appears that after the purchase, the partnership was dissolved by agreement, under which the plaintiff received the sum of two hundred and fifty dollars, as the amount of his interest in'the partnership concern. The defendants having paid this sum to the plaintiff, retained the possession of all the property of the partnership, and continued' in the business of the concern.
' . • , , . ... The only question which this case presents, is, whether the house and lot was part of the partnership property. ,
The counsel for (he plaintiff and appellee, contends that ..... . . this is joint property, m which he is joint owner, and not *420partnership property. Louisiana Code, 2796. 3 Louisiana Reports, 496.
The title is in the partner for liis undivided share of real estate, which may * be sold by him, or by his creditors 5 but when the properly belongs to a commercial partnership, he must account to his co-partners for the price or' value thereof. •
So, where a partner sells his interest in the partnership to his co-partners, for a certain sum, he cannot afterwards demand a sale for a partition of certain real estate held by the commercial firm, of which he was a member, as the price or value belongs to the other partners.
The courts of Louisiana, acl-ing on principles oi* equity, Will enforce the rights of the .equitable owner to immovable property or rights, by compelling the legal one to make a 'Conveyance.
The act of sale, by which the premises was acquired, shows that the purchase was made by the parties to tbis'suit as partners, trading under the firm of Joseph Ramos & Co., and a note was given for one half of the price, bearing the signature of the firm. The partners were joint owners, and either of them might have sold his undivided share or interest in the property, which was liable to seizure for his private debts. 3 Louisiana Reports, 496. But in case of such sale and seizure, he must have accounted to his partners for the price. Neither conld he have occupied any part of the property for his private use, without compensating his co-partners. In fact, the title to one undivided third was in him, but the value thereof belonged to the partnership. When the plaintiff withdrew from the partnership, and received a given sum, he relinquished his interest in the value of the house and lot in question to his co-partners. He has, therefore, no right to demand a sale for a partition, as immediately after it, the price, being the value of the premises, would instantly become the property of .the defendants. .
The distinction which we have taken between the title, by which the property is held, and the value thereof is well known in the other states of the Union, where the common law prevails. These rights are there distinguished by the expressions, “ legal title,” and “ equitable title.” There, courts of equity enforce the rights of the equitable owner, by compelling the legal one to make a conveyance to the other, precisely as this court did in the case of Hall vs. Sprigg, 7 Martin, 243.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District be annulled, avoided and reversed, and that ours be for the defendants, with costs in both courts.